



        
INCREASE REVOLVING JOINDER NO. 1 TO CREDIT AGREEMENT
This INCREASE REVOLVING JOINDER NO. 1 TO CREDIT AGREEMENT, dated as of May 17,
2017 (this “Joinder”), is entered into by and among MICROSEMI CORPORATION, a
Delaware corporation (the “Borrower”), the undersigned Subsidiary Guarantors
party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”), as Issuing Lender and Swingline
Lender, and BARCLAYS BANK PLC, as an incremental lender (in such capacity, the
“2017 Incremental Revolving Lender”).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time party thereto as lenders, the Administrative Agent
and Morgan Stanley Senior Funding, Inc., as collateral agent (in such capacity,
the “Collateral Agent”) entered into that certain Credit Agreement, dated as of
January 15, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; capitalized terms not otherwise defined in this Joinder have the
same meanings as specified in the Credit Agreement);
WHEREAS, the Borrower has requested that the 2017 Incremental Revolving Lender
provide an Incremental Revolving Commitment in an aggregate amount equal to
$50,000,000 (the “2017 Incremental Revolving Commitment”) on the Effective Date
(as hereinafter defined), and the 2017 Incremental Revolving Lender is prepared
to provide the 2017 Incremental Revolving Commitment, and the revolving loans
(the “2017 Incremental Revolving Loans”) pursuant thereto, in accordance with
the terms of the Credit Agreement (it being understood that the 2017 Incremental
Revolving Commitment is an “Incremental Revolving Commitment” and part of the
“Revolving Commitments” under the Credit Agreement), subject to the terms and
conditions set forth herein; and
WHEREAS, the Borrower, the undersigned Subsidiary Guarantors, the 2017
Incremental Revolving Lender, the Administrative Agent, Issuing Lender and
Swingline Lender are entering into this Joinder in order to evidence such 2017
Incremental Revolving Commitment, in accordance with Section 3.16 of the Credit
Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction (or waiver) of the
conditions precedent set forth in Section 4, hereby amended as follows:
(a) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:
“2017 Increase Revolving Joinder”: that certain Increase Revolving Joinder No. 1
to Credit Agreement, dated as of May 17, 2017, among the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the 2017 Incremental
Revolving Lender.
“2017 Increase Revolving Joinder Effective Date”: the date on which all of the
conditions contained in Section 4 of the 2017 Increase Revolving Joinder have
been satisfied or waived by the Administrative Agent.
“2017 Incremental Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make 2017 Incremental Revolving Loans and participate in
Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth in Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender became party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
amount of the 2017 Incremental Revolving Commitment as of 2017 Increase
Revolving Joinder Effective Date is $50,000,000.
“2017 Incremental Revolving Lender”: a Lender with a 2017 Incremental Revolving
Commitment.
“2017 Incremental Revolving Loans”: the incremental revolving loans made
pursuant to the 2017 Incremental Revolving Commitments.



--------------------------------------------------------------------------------





(b)    The definition of “Loan Documents” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
““Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, Amendment No. 1, the 2016 Increase Term Joinder, Amendment No. 2, the
2017 Increase Term Joinder, Amendment No. 3, the 2017 Increase Revolving
Joinder, and each Issuer Document.”
(d) Schedule 1.1 of the Credit Agreement is hereby amended by adding the below
to the immediate end thereof:
2017 Incremental Revolving Commitment
2017 Incremental Revolving Lender
2017 Incremental Revolving Commitment
2017 Incremental Revolving Percentage
Barclays Bank PLC
$50,000,000.00
100%
Total:
$50,000,000.00
100%

SECTION 2.    The 2017 Incremental Revolving Commitment. Pursuant to Section
3.16 of the Credit Agreement, and subject to the satisfaction of the conditions
set forth in Section 4 hereof, on and as of the Effective Date, the 2017
Incremental Revolving Lender hereby agrees that upon, and subject to, the
occurrence of the Effective Date, (i) such 2017 Incremental Revolving Lender
shall have, as contemplated by Section 3.16 of the Credit Agreement, a 2017
Incremental Revolving Commitment in an amount equal to the amount set forth
opposite such 2017 Incremental Revolving Lender’s name under the heading “2017
Incremental Revolving Commitment” on Schedule 1 to this Joinder, and (ii) such
2017 Incremental Revolving Lender shall be deemed to be, and shall become a
“Lender” and a “Revolving Lender” for all purposes of, and subject to all the
obligations of a “Lender” and a “Revolving Lender” under the Credit Agreement
and the other Loan Documents. The Borrower and the Administrative Agent hereby
agree that from and after the Effective Date, the 2017 Incremental Revolving
Lender shall be deemed to be, and shall become, a “Lender” and a “Revolving
Lender” for all purposes of, and with all the rights and remedies of a “Lender”
and a “Revolving Lender” under the Credit Agreement and the other Loan
Documents. The Borrower, the Administrative Agent and the 2017 Incremental
Revolving Lender hereby agree that from and after the Effective Date, (i) each
2017 Incremental Revolving Loan shall be a “Loan”, an “Incremental Revolving
Loan” and a “Revolving Loan” for all purposes under the Credit Agreement and the
other Loan Documents, (ii) the 2017 Incremental Revolving Commitment is a
“Commitment”, an “Incremental Revolving Commitment”, and a “Revolving
Commitment” for all purposes under the Credit Agreement and the other Loan
Documents, and (iii) the credit facility evidenced by the 2017 Incremental
Revolving Commitment is an “Incremental Revolving Facility” and part of the
“Revolving Facility” and a “Facility” for all purposes under the Credit
Agreement and the other Loan Documents.
SECTION 3.    Reference to and Effect on the Loan Documents.
    (a)    On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended by this Joinder.
(b)    The Credit Agreement, as specifically amended by this Joinder, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Joinder shall not operate as a waiver of any right, power
or remedy of any Lender, the Administrative Agent or the Collateral Agent under
the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any provision of the Credit Agreement or any Loan Document.
(d)    Each of the Borrower and the other Loan Parties hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party, (ii)
ratifies and reaffirms each grant of a lien on, or security interest in, its
property made pursuant to the Loan Documents (including, without limitation, the
grant of security made by such Loan Party pursuant to the Guarantee and
Collateral Agreement) and confirms that such liens and security interests
continue to secure the Secured Obligations, including under the Loan Documents,
including, without limitation, all Secured Obligations resulting from or
incurred pursuant to the 2017 Incremental Revolving Commitment made pursuant
hereto, in each case subject to the terms thereof, and (iii) in the case of each
Subsidiary Guarantor, ratifies and reaffirms its guaranty of the Guarantor



--------------------------------------------------------------------------------





Obligations (as defined in the Guarantee and Collateral Agreement) pursuant to
the Guarantee and Collateral Agreement.
(e)    This Joinder shall be deemed a Loan Document for all purposes under the
Credit Agreement.
SECTION 4.    Conditions of Effectiveness. This Joinder shall become effective
as of the date (the “Effective Date”) on which the following conditions shall
have been satisfied (or waived) (and such conditions to the extent inconsistent
with Section 3.16(b) of the Credit Agreement shall supersede such Section as
provided therein):
(a)     The Administrative Agent (or its counsel) shall have received
counterparts of this Joinder executed by the Borrower, the Subsidiary Guarantors
and the 2017 Incremental Revolving Lender.
(b)    After giving effect to this Joinder and the transactions contemplated
hereby (i) each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date), and (ii) no Default or Event of Default shall
have occurred and be continuing or would result from the consummation of the
transactions contemplated hereby.
(c)    The Administrative Agent shall have received a legal opinion of O’Melveny
& Myers LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and the 2017 Incremental Revolving Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate of the
Borrower substantially in the form of Exhibit F to the Credit Agreement (with
such modifications as necessary to make such certificate applicable to the
transactions contemplated pursuant to this Joinder) with appropriate insertions
and attachments including the certificate of incorporation of the Borrower
certified by the relevant authority of the jurisdiction of organization of the
Borrower.
(e)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower confirming compliance with the conditions
precedent set forth in clause (b) of this Section 4.
(f)    The Borrower shall have paid all reasonable and documented costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Joinder (including the reasonable
and documented fees, disbursements and other charges of Shearman & Sterling LLP
as special New York counsel to the Administrative Agent) to the extent invoiced
one (1) Business Day prior to the Effective Date.
SECTION 5.    Representations and Warranties. The Borrower and each other Loan
Party hereby represents and warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Joinder, the Credit Agreement as amended hereby and the other Loan Documents to
which it is a party, and (ii) this Joinder has been duly authorized, executed
and delivered by it; and
(b)    this Joinder, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of each Loan Party, enforceable against
such Loan Party in accordance with their respective terms, subject only to any
limitation under Laws relating to (i) bankruptcy, insolvency, reorganization,
moratorium or creditors’ rights generally; and (ii) general equitable principles
including the discretion that a court may exercise in the granting of equitable
remedies.
SECTION 6.    Costs and Expenses. The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Joinder and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent (provided that such fees, charges and disbursements shall not include
fees, charge and disbursements for more than one counsel plus one local counsel
in each relevant jurisdiction)), are expenses that the Borrower is required to
pay or reimburse pursuant to Section 11.5 of the Credit Agreement.
SECTION 7.    Execution in Counterparts. This Joinder may be executed by one or
more of the parties to this Joinder on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Joinder by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed



--------------------------------------------------------------------------------





counterpart hereof.
SECTION 8.    GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9.    WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS JOINDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
JOINDER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    


    
        



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Increase Revolving
Joinder No. 1 to Credit Agreement to be executed by their respective authorized
officers as of the date first above written.


MICROSEMI CORPORATION
as a Borrower


By:    /s/ John W. Hohener    
Name: John W. Hohener
Title: Executive Vice President, Chief Financial Officer and Treasurer


MICROSEMI CORP. - MASSACHUSETTS,
as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Chief Financial Officer, Treasurer and Secretary




MICROSEMI CORP. - POWER PRODUCTS GROUP, as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Chief Financial Officer and Secretary


MICROSEMI CORP. - RF POWER PRODUCTS,
as Subsidiary Guarantor
By:
/s/ Steven G. Litchfield                    

Name: Steven G. Litchfield
Title: President, Chief Executive Officer, Chief Financial Officer and Secretary




MICROSEMI CORP. - ANALOG MIXED SIGNAL GROUP, as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Vice President, Chief Financial Officer, Secretary and Treasurer


MICROSEMI FREQUENCY AND TIME CORPORATION, as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Secretary
 





--------------------------------------------------------------------------------





MICROSEMI SEMICONDUCTOR (U.S.) INC.,
as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Chief Financial Officer and Corporate Secretary


MICROSEMI STORAGE SOLUTIONS, INC.,
as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Chief Financial Officer and Treasurer




MICROSEMI SOLUTIONS (U.S.), INC.,
as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Chief Financial Officer and Treasurer


MICROSEMI CORP. - POWER MANAGEMENT GROUP,
as Subsidiary Guarantor
By:
/s/ John W. Hohener                    

Name: John W. Hohener
Title: Vice President, Chief Financial Officer, Secretary and Treasurer


MICROSEMI SOC CORP.,
as Subsidiary Guarantor
By:
/s/ Esam Elashmawi                    

Name: Esam Elashmawi
Title: President, Chief Financial Officer and Secretary




MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Issuing Bank and Swingline Lender
By:
/s/ Jonathan Rauen                    

Name: Jonathan Rauen
Title: Authorized Signatory




BARCLAYS BANK PLC,
as a 2017 Incremental Revolving Lender
By:
/s/ May Huang                    

Name: May Huang
Title: Assistant Vice President





--------------------------------------------------------------------------------





SCHEDULE 1
2017 Incremental Revolving Commitment and 2017 Incremental Revolving Lender
2017 Incremental Revolving Commitment
2017 Incremental Revolving Lender
2017 Incremental Revolving Commitment
2017 Incremental Revolving Percentage
Barclays Bank PLC
$50,000,000.00
100%
Total:
$50,000,000.00
100%




